Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 8-14, these claims are not statutory because these claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  These claims are, at best, functional descriptive material (i.e., software) per se. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,424,137 (hereinafter Mam) in view of U.S. 9,946,603 (hereinafter Kumar).

	Regarding claims 1, 8 and 15, Mam discloses a method for performing backup operations, comprising:
generating a full backup of a user asset at a first point in time; generating an incremental backup after the full backup is generated (col. 1, lns. 44-65; “For example, a full backup is made on a weekly basis, at 2:00 a.m. on Sunday, and an incremental backup is otherwise made on a daily basis, at 2:00 a.m. on Monday, Tuesday, Wednesday, Thursday, Friday, and Saturday.  Each incremental backup includes only the blocks of data that have changed in the source volume since the previous backup”);
applying the incremental backup to the full backup to generate a second full backup (col. 4, lns. 32-67; col. 7, lns. 63-col. 8, lns. 9; “…For example, to make a backup copy at a present time TB, a snapshot process in progress at this time TB is terminated upon an old snapshot volume (TB-1), and a snapshot process is begun upon a new snapshot volume (TB).  Then, after the time TB, a full backup volume (TB) is created by copying the…”).  
The CBT driver can driver can identify, for a particular volume, the blocks that have changed since the last backup…” and “…In the example shown in FIG. 2, the synthetic full generator has merged first and second incremental backups of backed up file B with the parent backup of file B to create a synthetic full saveset 285 at a time T3, after times T0, T1, and T2”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kumar in the system of Mam in view of the desire to enhance the block-level backup scheme by utilizing the subset of changed blocks resulting in improving the efficiency of dynamically creating backup volume.


    PNG
    media_image1.png
    971
    1289
    media_image1.png
    Greyscale



Regarding claims 2, 9 and 16, Mam in view of Kumar discloses the method wherein the distinct data files subset is generated comparing a first control file to a second control file, wherein the first control file is associated with the user asset, wherein the second control file is associated with the second full backup (Mam: col. 4, lns. 32-67) and (Kumar: col. 6, lns. 18-58; col. 8, lns. 32-38).  Therefore, the limitations of claims 2, 9 and 16 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 3, 10 and 17, Mam in view of Kumar discloses the method wherein the incremental backup is stored in an incremental directory on a backup storage and wherein the third full backup is stored in a working directory (Kumar: col. 10, lns. 56-67; col. 15, lns. 13-23). 

Regarding claims 5, 12 and 19, while Mam in view of Kumar disclose the method further comprising the limitations therein as explained in claims 1-2, 8-9 and 15-16 above (i.e. the use of first, second and third full backups), the references do not explicitly disclose the feature of utilizing fourth, fifth and sixth full backups.  However, the use of a specific number of full backups in view of creating a full backup scheme would have been an obvious design choice to one with ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.


Regarding claims 6, 13 and 20, Mam in view of Kumar discloses the method wherein the second distinct data files subset is generated comparing a first control file to a second control file, wherein the first control file is associated with the user asset, wherein the second control file is associated with the fourth full backup (Mam: col. 4, lns. 32-67) and (Kumar: col. 6, lns. 18-57; col. 8, lns. 32-38).  Therefore, the limitations of claims 6, 13 and 20 are rejected in the analysis of claims 5, 12 or 19, and the claims are rejected on that basis.
 
Regarding claims 7 and 14, Mam in view of Kumar discloses the method wherein the second distinct data files subset specifies files added to the user asset since the fourth full backup (Kumar: col. 6, lns. 57-col. 7, lns. 4; col. 8, lns. 19-38). Therefore, the limitations of claims 7 and 14 are rejected in the analysis of claims 5, 12 or 19, and the claims are rejected on that basis.

8.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mam in view of Kumar, and further in view of U.S. 2016/0314046 (hereinafter Kumarasamy).

Regarding claims 4, 11 and 18, Mam in view of Kumar discloses the method further comprising cloning the third full backup (Kumar: col. 8, lns. 32-38).  The references do not explicitly disclose the features of generating a set of pointers to data in the third full backup; and storing the set of pointers in a snapshot directory, wherein a recovery catalogue is updated using the set of pointers.  However, such features are well known in the art as disclosed by Kumarasamy ([0169 and 0351]; “…that may simply create pointers that are able to map files and directories to specific memory locations…”) and it would have been obvious for one with 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161